Title: To John Adams from Eleazer Russell, 9 July 1798
From: Russell, Eleazer
To: Adams, John




Sir
Naval Office New Hampr / Portsmouth 9 July 1798

In several of the late Boston Centinels, the collector of the Port of Portsmouth Newhampshire, has been cruelly and wantonly abused—A report is also attempted to be spread here, that application has been, or will be soon made to the Executive to remove him from Office
Impelled by an Idea of duty to the Government of the United—To you Sir, and in Justice to Mr Whipple; I am led to address you on the subject; Unknown to him or any one living
Coud you sir take an intuitive veiw of my mind; From the time those peices were published in the Boston News papers signed Nov. Anglos; You woud have a clear Idea of my Political principles; and tender Attachment to you; and it woud lead me to hope to be credited on the present occasion—But as that is not possible; I must proceed with difidence and tremor; and leave the event with Providence and you.
To me Sir, nothing can be clearer than that the removal of Mr Whipple from Office, woud be the greatest injury that coud be done the revenue, so far as it relates to Newhampshire—His abilities are great; His attention unveried, and his care of the public Intrest exceed that of his own personal affairs—Even to the great injury of his health. Were the heads of departments consulted—With whom he constantly corresponds; Tis my opinion, they woud not hesitate to pronounce—That for correctness, punctuallity and aim for the public good; He is not excelled by any collector on the continent.
Mr Whipples political sentiments are truly American; He often declares he is neither French nor English; Tho’ it must be owned he never relished the British Treaty and has been partial in favor of the French Revolution—Yet in no way inconsistant with duty to his country.
No one within the compass of my observation, ever execrated the conduct of the French ministers sent to America, in a higher degree than he does—and from the beginning to this day; Dates the misfortunes of the country from the Arrival of Genet.
Nor can any one speak of you, and the Constitution of the United States in more respectful terms—He often declares he wou’d risk his life for it.
Prejudice and party spirit have raised a cry against Mr Whipple; and I am much mistaken if it did not originate from doing his Duty, and detecting schemes for wronging the revenue.
Much might be said to soften the clamor against the commissioner of Loans, and Captn of the Revenue Cutter—They are steady to their duty, and careful in the performance of it. But Sir, my mind demurs; I hesitate, whether to forward or destroy this—To be that impertinent or officious woud hurt me—Yet conscious of aiming at the public good; and wishing to prevent such reflections as might be cast upon you for any sudden removals from Office, I Venture it on, / And am Sir / With the sincerest affection / your most obdt Servt
E Russell